Citation Nr: 0808514	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO, 
which denied service connection for COPD.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's COPD had its onset in service or is otherwise 
related to his military service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for COPD, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id. (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in January 2005 and March 2006 
fully satisfied the duty to notify provisions. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The letters notified the veteran of the evidence 
necessary to substantiate his service connection claim.  
Specifically, they informed him of the evidence that VA would 
seek to obtain and provided examples of the types of evidence 
he could submit.  See Pelegrini II, supra.  The January 2005 
letter also advised the veteran to provide any relevant 
evidence in his possession.  Id.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service personnel records, service 
medical records and VA treatment records from 2002 to 2004 
are in the file.  The veteran has also submitted a private 
medical statement to support his claim.  

In a January 2005 letter, VA specifically invited the veteran 
to submit statements from persons who knew him during service 
and detailing any physical problems he had in service.  In 
August 2006, the veteran, through his representative, 
submitted an additional statement identifying two former 
servicemen who were familiar with his service in Korea during 
the period of 1950 to 1951.  There are, however, no 
statements on file from these two servicemen.  In sum, the 
veteran has at no time referenced any outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes obtaining a medical 
examination when necessary to decide a claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an opinion is not needed in this case 
because the only evidence indicating that the veteran 
"suffered an event, injury or disease in service" that is 
related to his current disability are the lay statements of 
the veteran.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  

Furthermore, the veteran's service medical records are 
negative for any complaints or findings of a respiratory 
disorder.  In fact, the earliest evidence of a respiratory 
disorder was not discovered until more than 40 years after 
the veteran's separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Likewise, the veteran's VA treatment records and the 
single private medical opinion of record are completely 
silent with regard to the his military service.  At this 
point, there is no basis to schedule a VA examination as 
there is no evidence of any in-service event or any relation 
between the veteran's current COPD and service.  Accordingly, 
a VA examination is not necessary to evaluate the merits of 
the veteran's claim.  See 38 C.F.R. § 3.159 (c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a).  For the showing of chronic disease in 
service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. § 3.303(b) (2007).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is seeking service connection for chronic 
obstructive pulmonary disease.  For the reasons that follow, 
the Board finds that the preponderance of the evidence is 
against his claim.

As an initial matter, the record establishes that the veteran 
has a current diagnosis of COPD.  A September 2004 letter 
from Dr. F.A.B states that the veteran has been under his 
care for COPD since August 1994.  Given that the veteran has 
presented medical evidence of a current disability, thereby 
satisfying the first element of service connection, the 
question that follows is whether there is sufficient evidence 
of an in-service injury. 

The veteran asserts that he operated flamethrowers while in 
service, and was exposed to fumes from the burning fuel of 
the flamethrowers and small glass shards from the overheated 
sand.  The Board notes that while the veteran's service 
personnel records indicate that his military occupational 
specialty (MOS) was an infantryman and that he received 
weapons training on firing a carbine, the records make no 
reference to the use of flamethrowers.  The Board will 
assume, arguendo, for purposes of this decision only, that 
the veteran did participate in the use of flamethrowers 
during service.  Therefore, having conceded the occurrence of 
an in-service event, the Board will now consider whether the 
veteran's current disability had its onset in service.

After a thorough review of the claims file, the Board finds 
that there is no evidence indicating that the veteran had 
respiratory problems in service or for many years thereafter.  
The veteran's service medical records, including several 
physical examinations in service, are negative for any 
complaints or findings of a respiratory disorder, and the 
clinical evaluations of his lungs and chest were reported to 
be normal.  The first evidence of a respiratory disorder is 
the aforementioned letter from Dr. F.A.B stating that the 
veteran has had COPD since August 1994, over 40 years after 
service separation.  As previously noted herein, this 
duration of time without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson, 
supra.  

Other than Dr. F.A.B's letter, the only medical evidence of 
record concerning the veteran's pulmonary disease are his VA 
treatment records from March 2002 through March 2004.  These 
records, however, provide limited information about the 
disability at issue because, while the veteran did seek some 
medical treatment from VA, none of it appears to be for his 
COPD.  Aside from general observations that the veteran has 
poor air movement in his chest and that he has a history of 
smoking, having quit sometime in the mid-1980s, the VA 
treatment records simply indicate that the veteran has severe 
COPD and is receiving private medical treatment for this 
condition.  In short, there is no medical evidence of record 
to connect the veteran's COPD to his military service.  

The only evidence linking the veteran's current disability to 
service is his own testimony.  The Board acknowledges that 
the veteran can attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report 
that he operated flamethrowers during service and that he 
experiences certain symptoms.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  As a layperson, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for COPD.  The disease has not been shown to have 
had its onset in service or to be otherwise related to 
service.  See Hickson, supra.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


